Judgment unanimously affirmed. Memorandum: We reject defendant’s contention that his pleas should be vacated on the ground that he was denied effective assistance of counsel because his attorney jointly represented three codefendants charged under one of the indictments. Defendant failed to demonstrate "that a significant possibility of a conflict of interest existed bearing a substantial relationship to the conduct of the defense” (People v Recupero, 73 NY2d 877, 879; see also, People v McDonald, 68 NY2d 1; People v Alicea, 61 NY2d 23, 30, n; People v Gomberg, 38 NY2d 307). Nothing in the record suggests that defendant decided to enter into the plea bargain agreement for any reason other than his own best interests. *993We further conclude that defendant’s pleas were knowingly, voluntarily and intelligently made.
Finally, we reject defendant’s contention that the court erred by summarily denying his motion to suppress contraband seized after defendant’s arrest at his home pursuant to an arrest warrant. The evidence, consisting of cocaine and a handgun, was observed in plain view by the officers in the upstairs area of defendant’s residence. We conclude that the officers were justified in entering that area to effectuate the arrest warrant because they had observed two men, who were believed to be additional subjects of the arrest warrant, enter defendant’s residence. Additionally, the officers were justified in entering that area to conduct a limited protective sweep search because they possessed knowledge that there were other persons in the residence who might have posed a danger to those on the scene (see. People v Rivera, 172 AD2d 1059, lv denied 78 NY2d 973; see also, Maryland v Buie, 494 US 325). The officers thereafter secured a search warrant for the premises and seized the contraband upon execution of the warrant. Under the circumstances of this case, the officers’ conduct was reasonable and proper (see, People v Febus, 157 AD2d 380, 384-385, lv granted 76 NY2d 898, appeal dismissed 77 NY2d 835). (Appeal from Judgment of Onondaga County Court, Mulroy, J. —Criminal Possession Controlled Substance, 1st Degree.) Present — Callahan, J. P., Green, Balio, Davis and Doerr, JJ.